                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                                      Plaintiff,      )
                                                      )
v.                                                    )
                                                      )   Case No. 20-05019-01-CR-SW-MDH
JOSHUA L.G. GORDON,                                   )
                                                      )
                                      Defendant.      )


                 ENTRY OF APPEARANCE AND REMOVAL OF COUNSEL

       COMES NOW the United States of America, by and through the United States Attorney

for the Western District of Missouri, and hereby informs the Court that Randall D. Eggert,

Assistant United States Attorney, hereby enters his appearance in this matter on behalf of Plaintiff.

Plaintiff respectfully requests the Court to direct the Clerk of Court to remove Anthony Brown as

government legal counsel from the CM/ECF docket sheet in the above-styled action.


                                              Respectfully submitted,

                                              Teresa A. Moore
                                              Acting United States Attorney

                                              By /s/ Randall D. Eggert
                                              Randall D. Eggert
                                              Assistant United States Attorney
                                              901 St. Louis Street, Suite 500
                                              Springfield, Missouri 65806-2511




         Case 3:20-cr-05019-MDH Document 22 Filed 06/11/21 Page 1 of 2
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on June 11,
2021, to the CM/ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                            /s/Randall D. Eggert
                                           Randall D. Eggert
                                           Assistant United States Attorney




         Case 3:20-cr-05019-MDH Document 22 Filed 06/11/21 Page 2 of 2
